Exhibit 10.5

CAPITOL ACQUISITION CORP.

October 28, 2009

Ladenburg Thalmann & Co. Inc.

520 Madison Avenue

9th Floor

New York, NY 10022

Dear Sirs:

Reference is made to that certain Underwriting Agreement (the “Underwriting
Agreement”), dated November 8, 2007, between Capitol Acquisition Corp.
(“Company”) and Citigroup Global Markets Inc., as representative of the
underwriters, including Ladenburg Thalmann & Co. Inc. (“Ladenburg”), in the
Company’s initial public offering (“IPO”) and the letter agreement (the “Letter
Agreement”) entered into between the Company and Ladenburg on June 10, 2009.
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed to them in the Underwriting Agreement.

The Company and Two Harbors Investment Corp. (“Two Harbors”) have entered into a
business combination transaction (the “Transaction”). In connection with the
Transaction, Ladenburg (acting for itself and not on behalf of the other
Underwriters) hereby agrees to waive the Deferred Discount it is entitled to
pursuant to Sections 2(c) and (dd) of the Underwriting Agreement, and in lieu
thereof, receive a fee equal to $1,500,000 payable upon the consummation of the
Transaction.

Additionally, if, following the consummation of the Transaction, the Company or
Two Harbors, considers one or more transactions to raise debt or equity (other
than exercise of the Company’s existing outstanding warrants, as amended in
connection with consummation of the Transaction), Two Harbors agrees to cause
Ladenburg to be offered a role as lead or co-manager (the choice of such role to
be within Two Harbor’s sole discretion) in connection with the first two such
transactions occurring within one year after consummation of the Transaction;
with the reasonable economics associated with such role to be negotiated by the
parties at the time of engagement.

This Agreement supersedes all prior agreements among the parties with respect to
its subject matter, including the Underwriting Agreement and the Letter
Agreement.

 

Very truly yours,

 

CAPITOL ACQUISITION CORP.

By:   /s/ Jeff Stolt  

Name: Jeff Stolt

Title: Vice President and Treasurer

 

Accepted and Agreed:

 

TWO HARBORS INVESTMENT CORP.

By:   /s/ Jeff Stolt  

Name: Jeff Stolt

Title:   Chief Financial Officer

LADENBURG THALMANN & CO. INC. By:   /s/ Steve Kaplan  

Name: Steve Kaplan

Title:   Managing Director